MEMORANDUM **
Gerardo Lopez-Zamora appeals his conviction by guilty plea to being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326.
Lopez-Zamora’s central contention in this appeal is that his prior deportation in 1990 was invalid because the IJ did not advise him to file a meritless appeal from the IJ’s decision in order to accumulate time towards eligibility for discretionary relief. The IJ is required to advise an alien of relief for which he is apparently eligible at the time of the deportation proceeding. 8 C.F.R. § 242.17(a)(1990). Lopez-Zamora was not apparently eligible for any relief at the time of the hearing, so the IJ acted appropriately. Lopez-Zamora’s corollary contention that his attorney in the 1995 deportation proceedings provided inadequate counsel by failing to challenge the 1990 proceedings is similarly without merit.
Any error in the plea colloquy was merely technical, regardless of the standard applied. See United States v. Vonn, 224 F.3d 1152 (9th Cir.2000), cert. granted, 531 U.S. 1189, 121 S.Ct. 1185, 149 L.Ed.2d 102 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.